IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


PENNSYLVANIA ENVIRONMENTAL       :           No. 61 MAP 2021
DEFENSE FOUNDATION,              :
                                 :           Appeal from the Order of the
                 Appellant       :           Commonwealth Court at No. 609
                                 :           MD 2019 dated August 6, 2021
                                 :
           v.                    :
                                 :
                                 :
COMMONWEALTH DEPARTMENT OF       :
CONSERVATION AND NATURAL         :
RESOURCES, AND CINDY ADAMS DUNN, :
IN HER OFFICIAL CAPACITY AS      :
SECRETARY,                       :
                                 :
                 Appellees       :


                                   ORDER


PER CURIAM                                      DECIDED: March 22, 2022
    AND NOW, this 22nd day of March, 2022, the order of the Commonwealth Court is

AFFIRMED.